Orders reversed, with ten dollars costs and disbursements, and motions granted, without costs. Memorandum: The plaintiffs having brought action against the three defendants on the theory that the defendant Guyle is liable for the acts of the codefendants, it is in the interest of justice that multiplicity of suits be avoided by one trial of the issues raised by the complaints and the answers and the cross-complaints herein, and for that reason the order dismissing the cross-complaints should be reversed, and the motion to bring the codefendants in as defendants to such cross-complaints be granted. All concur. (One order denies in each action a motion by defendant Guyle for issuance of a supplemental summons directed to defendants De Franco and Yell, and the other order grants a motion by said defendants to dismiss the cross-complaints contained in the answers of defendant Guyle.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.